The defendant was convicted of the offense of having in his possession a still, etc., and he appeals.
The indictment, trial, conviction, and appeal were all had and done prior to the going into effect of the Code of 1923. The law governing this case has been many times construed and applied by this court. No useful purpose could be served by going over again its principles or provisions.
The case, under the evidence adduced, was properly submitted to the jury for its decision on the facts. The oral charge of the court, in connection with the written charges given at defendant's request, fully, fairly, and legally defined the issues. We think there was nothing in said oral charge of which defendant could properly complain, but, even so, defendant's exceptions regarding same are not presented in a manner calling for our review. White v. State, 209 Ala. 546, 96 So. 709.
The exceptions reserved during the cross-examination of the witness Shotts are plainly without merit. May v. State, 16 Ala. App. 541,79 So. 677.
Refused charge 1 is covered in substance by the court's oral charge, and refused charge 2 was properly refused, among other reasons, for that it did not require the finding of the jury to be based upon the evidence. Edwards v. State, 205 Ala. 160,87 So. 179.
The defendant cannot complain of the refusal of the general affirmative charge as to count 1, because by the verdict of the jury he was acquitted of the offense described therein. Register v. State, 19 Ala. App. 11, 94 So. 778.
Finding no prejudicial error in the record, the case will be affirmed.
Affirmed.